Citation Nr: 1825068	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar degenerative joint disease.

2. Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for a left knee injury, and, if so, whether service connection is warranted.

3. Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for a right knee injury, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 2000 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 and November 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

While additional evidence was associated with the record after the Agency of Original Jurisdiction (AOJ) last adjudicated the Veteran's claims, the Board finds no prejudice to proceeding with an adjudication of his claims at this time.  Specifically, the Board herein reopens his previously denied claims for service connection for bilateral knee injuries, which is a fully favorable determination, and remands all remaining issues on appeal, which will allow the AOJ to review all of the newly received evidence.  
 
The reopened claims for service connection for bilateral knee injuries and the increased rating claim are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. In a final rating decision issued in September 2005, the AOJ denied service connection for left and right knee injuries; the Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the notice of decision, and no relevant official service department records have since been associated with the record.

2. Evidence added to the record since the final September 2005 denial is not cumulative or redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee injury.

3. Evidence added to the record since the final September 2005 denial is not cumulative or redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee injury.


CONCLUSIONS OF LAW

1. The September 2005 rating decision that denied service connection for left and right knee injuries is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2017)].  
	
2. New and material evidence has been received to reopen the Veteran's claim for service connection for a left knee injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has been received to reopen the Veteran's claim for service connection for a right knee injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for bilateral knee injuries is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2005, the Veteran filed his original claim for service connection for bilateral knee injuries.  In a September 2005 rating decision, the AOJ noted that his service treatment records showed treatment for a sprain or over use injury of the right knee in November 2000 and complaints of left knee pain after running in August 2000; however, the evidence, to include the remainder of the service treatment records and post-service treatment records, failed to show a permanent residual or chronic disability of the bilateral knees.  As such, service connection for left and right knee injuries was denied.

Later that month, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to such decision.  Furthermore, no additional evidence was received within one year of the issuance of the rating decision, and no relevant service department records were subsequently received.  Therefore, the September 2005 rating decision is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2017)].  

The evidence received since September 2005 rating decision includes VA treatment records, an October 2012 VA examination, and the Veteran's statements, to include those offered at his February 2018 Board hearing.  Such newly received evidence reflects ongoing complaints of bilateral knee pain and swelling.  Additionally, a November 2009 treatment record reflects the Veteran's report that he hyperextended his right knee after stepping hard in a divot while hiking in the military.  Similarly, at his February 2018 Board hearing, the Veteran testified that he hyperextended his knees during active service and experienced lingering issues with them, to include painful crunching and cracking.

At the October 2012 VA examination, the examiner noted that a July 2009 treatment record reflected a diagnosis of degenerative joint disease; however, no X-rays were taken at the time, and X-rays at the time of the examination were negative.  Furthermore, while the examiner considered the Veteran's service treatment records, his reports of in-service injury and a continuity of symptomatology, and his post-service treatment records, he concluded that the Veteran's claimed bilateral knee disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, he found that the there was no specific diagnosis referable to the bilateral knees.  Specifically, the examiner found the Veteran's knees to be unremarkable on examination, with normal range of motion and strength, but due to the Veteran's complaints of pain, he determined that Veteran's bilateral knee disorders impacted his ability to work insofar as they became irritated with prolonged walking.

As noted previously, the Veteran's claims were denied in the September 2005 rating decision on the basis that the evidence failed to show a permanent residual or chronic disability of the bilateral knees.  The evidence received such time likewise fails to reveal a diagnosis of a bilateral knee disorder; however, it reflects ongoing knee complaints as well as the October 2012 VA examiner's determination that such symptomatology impacted his ability to work.  In this regard, the United States Court of Appeals for the Federal Circuit recently held that the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability." Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  Therefore, the Board finds that the newly received evidence demonstrates a current disability of the bilateral knees as defined by the Federal Circuit.

Consequently, the Board finds that the evidence added to the record since the final September 2005 denial is not cumulative or redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral knee injuries.  Therefore, as new and material evidence has been received since the prior final denial, the Veteran's claims are reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee injury is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for a right knee injury is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims for service connection for bilateral knee injuries, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing the etiology of such disorders.  As noted above, in light of the Federal Circuit's decision in Saunders and the October 2012 VA examiner's determination that the Veteran's bilateral knee symptomatology impacts his ability to work, he now has a current disability of the bilateral knees.  However, the basis of the October 2012 VA examiner's negative nexus opinion was based, at least in part, on the lack of a current diagnosis of a bilateral knee disorder.  Therefore, in rendering an addendum opinion, the examiner should assume that the Veteran has a bilateral knee disability and offer an opinion as to whether such is related to any instance of his ACDUTRA, to include his reported complaints in August 2000 and November 2000 and/or the aforementioned injury when he hyperextended his knee when stepping into a divot.

Furthermore, while on remand, the AOJ should obtain the Veteran's service personnel records as he reported that he was placed on profile as a result of his knee injury.

With regard to the Veteran's claim for an increased rating for his lumbar degenerative joint disease, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his back disability.  In this regard, the Board observes that he was last examined by VA in September 2015.  Subsequent to such examination, the Veteran has reported an increase in symptomatology, to include numbness and tingling in his bilateral lower extremities.  Therefore, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, subsequent to the September 2015 VA examination, the Court made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). In this regard, it does not appear that Correia-compliant testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary, at the aforementioned VA examination. Therefore, in conducting the new examination on remand, the examiner should address such inquiries, and include a retrospective medical opinion as to the findings included in the September 2015 VA examination. 

Furthermore, the Court recently found that, depending on the frequency and duration, an attempt should be made to schedule the Veteran for an examination during a flare-up. See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 Vet. App. 117 (1999). Moreover, the examiner should also offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. Sharp, supra; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Additionally, a medical opinion that cannot be provided without resort to speculation is adequate when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner. Sharp, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

In this regard, the Veteran reported flare-ups during his September 2015 VA examination.  As such, the examination on remand should be conducted during a flare-up, if possible.  If not, the examiner should elicit relevant information as to the Veteran's flare-ups or ask him to describe the additional functional loss, if any, he suffered during flare-ups and then estimate his functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from August 2017 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from August 2017 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Return the record to the VA examiner who conducted the Veteran's October 2012 knee examination.  The record and a copy of this Remand must be made available to the examiner.  If the October 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

In offering the below opinion, the examiner is directed to assume that the Veteran has a current disability of the left and right knees as demonstrated by the fact that his symptomatology impacted his ability to work.

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's left and/or right knee disability is related to his period of ACDUTRA, to include his treatment for left knee pain after running in August 2000, his treatment for a sprain or over use injury of the right knee in November 2000, and/or his reported injury when he hyperextended his knee when stepping into a divot.

A rationale for any opinion offered should be provided.

4.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected back disability. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability.  

(B) The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examination containing range of motion findings pertinent to the Veteran's back disability conducted in September 2015. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.
 
(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his back, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner is requested to indicate whether intervertebral disc syndrome related to the Veteran's service-connected back disability is present. If so, the examiner should the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(G) The examiner is also requested to indicate whether the Veteran's back disability results in any objective neurologic impairments and, if so, the nature and severity of such neurologic impairment.  

(H) The examiner should also comment upon the functional impairment resulting from the Veteran's back disability with associated neurologic disabilities of radiculopathy of the right and left leg. 

A rationale for all opinions offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


